Exhibit 99.1 Quotient Limited Reports Further Progress on the Commercial Scale-up of MosaiQ™ and First Quarter Fiscal 2017 Financial Results · Facility modification completed – humidity control successfully resolves issue previously impacting final assembly of MosaiQ™ consumables · Validation of the initial manufacturing system for MosaiQ™ consumables planned for completion by the end of August 2016 · Instruments incorporating “field trial ready” software delivered to Quotient for evaluation (European field trials scheduled for 4QCY16) · Fiscal first quarter product sales of $5.7M, representing growth of 18% year-over-year · Fiscal year 2017 total revenue guidance increased to $21.7M to $22.7M, representing growth of 17% to 23% year-over-year JERSEY, Channel Islands, August 8, 2016 (GLOBENEWSWIRE) Quotient Limited (NASDAQ:QTNT), a commercial-stage diagnostics company, today reported further progress on the commercial scale-up ofMosaiQ™ and financial results for its fiscal first quarter ended June 30, 2016. On July 11, 2016, Quotient issued a press release providing an update on the MosaiQ™ development plan and reported preliminary fiscal first quarter revenues. “In early July, we provided a business update highlighting the strong progress made in our fiscal first quarter on the commercial scale-up of MosaiQ™, while also discussing the need to make a minor modification to the factory room that houses the MosaiQ™ final assembly system. This modification has now been completed, with the improved humidity control successfully resolving the previously identified issue impacting the final assembly of MosaiQ™ consumables,” said Paul Cowan, Chairman and Chief Executive Officer of Quotient.
